department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uniform issue list contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office penalty file the returns in accordance with their failure_to_file the returns timely may result in a we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice action if you agree with our deletions you do not need to take any further if you disagree with our proposed deletions follow the in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person uniform issue list number identification_number contact number fax number employer_identification_number a e u e w e t t t t i w a n e t b o w o w u u u o r association year1 dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below facts you taxpayer are a not-for-profit corporation organized under the laws of state you filed a form_1023 seeking exemption from federal taxation under sec_501 of the code you are a private school providing educational_services to children from pre-kindergarten to twelfth grade you were formed in state on date which was during the time that the public schools in county were subject_to court-supervised desegregation plans in the mid-1980’s you amended your charter and adopted a racial nondiscrimination policy you previously applied for and were denied exemption from taxation under sec_501 of the internal_revenue_code the prior denial was supported by the following facts you were formed during the time of desegregation you had an absence of black students despite a sizeable black population in your county and you did not operate your nondiscrimination policy in good_faith in denying exemption the service stated that you did not operate your nondiscrimination policy in good_faith because you had not made any affirmative efforts to recruit black students you had not made contacts within the black community and you did not provide reduced tuition rates as a method to recruit black students it was the service’s position that waiting for black students to enroll without taking any affirmative attempts to recruit those students was insufficient to meet your burden on demonstrating that you are operated in a nondiscriminatory manner the denial of your exempt status was upheld in case there the court noted that even though you had published statements of your nondiscriminatory policy in a variety of sources you had not demonstrated that you were operated in a racially nondiscriminatory manner hispanic student and asian white students according to the data from the united for the current school year your racial composition is as follows students states census bureau available at http quickfacts census gov the racial composition of county is approximately american asian or other additionally you identified four students as other whether other is a reference to the student’s ethnicity or to their nationality because you included non-minority european exchange students in your list of minority students stating that their ethnic origin is different from that of the majority of taxpayer's students which is american hispanic and less than black students it is unclear native white black you do not engage in recruitment for any students you do not participate in any outreach efforts to increase the number of black and other minority students in your school other than advertising on a yearly basis your non-discriminatory policy you do not communicate with the black or other minority communities in your area or actively work to increase the number of black and minority students in your school all of the black and minority students currently enrolled in your school approached you for admission when asked why more black or minority students were not in attendance at your school you provided two reasons first you stated that income level is a major factor in determining who can attend your institution the second reason you cited is poor academic performance stating that you are a college preparatory institution and that applicants are not qualified academically while you recognize that money is an issue that prevents students from attending your school you do not provide scholarships or tuition assistance to any of your minority or black students you do not plan on offering any tuition assistance programs you claim that instituting such a program would cause an undue burden to be placed on many families who struggle to send their own children to you if they were required to pay increased tuition to assist other families you were asked whether you would consider adopting a minority scholarship program if granted tax exempt status you responded that you may consider such a program if adequate funds were available you have never employed a black teacher or staff member you have a total of faculty and staff these numbers are broken down into teachers ten aides and six staff members since your inception you have only had four minority faculty or staff members one was asian one was indian and two were hispanic you have not employed a minority teacher or staff member since when you employed one hispanic teacher both hispanic individuals that you employed were only employed by you for a short_period of time each individual was from a latin or south american country was hired only to teach advanced spanish classes and returned to their county of origin after their tenure had finished you do not actively recruit teachers in fact you state that you have no active recruitment procedure for administrative or teaching positions and you only discuss positions if any person asks about the availability of a position finally you provide that the majority of your teachers are the same individuals employed by your school since the time it was deemed discriminatory you attribute the lack of applications for teaching positions to the salary that you pay and the fact that you do not offer any form of benefits you claim that your membership in association demonstrates that you are operated in a nondiscriminatory manner because association requires schools to adopt nondiscriminatory practices however you were a jong standing member of association at the time your application_for exemption was previously denied while it has been over twenty years since you adopted your nondiscriminatory policy you only submitted advertisements for eight of those years you submitted photocopies of advertisements of your nondiscriminatory policy from year1 year2 year3 year4 year5 and year6 you also submitted a mock up from year7 which was not even a photocopy from the newspapers you submitted one mock-up that was accompanied by a sworn and notarized statement from the advertising director of the newspaper this advertisement for year8 does not have any other advertisements or text around it that demonstrated how many columns the advertisement occupied its font size when it was printed in the newspaper etc one advertisement could not be identified because the photocopy did not provide the name of the newspaper or its date of publication the year2 photocopy occupies two of the photocopies you submitted most have similar language regarding your nondiscriminatory policy the year1 advertisement states that taxpayer admits students of any race color and national or ethnic origin newspaper columns in width and states in small text that taxpayer admits students of any race color national or ethnic background you submitted a copy of the page in which the advertisement appears as well as a blown up copy of the advertisement the year3 photocopy states taxpayer has a nondiscriminatory policy and seeks students of all races creeds nationalities and ethnic backgrounds the year4 photocopy takes up two column widths of the newspaper and states in small text that taxpayer has a nondiscriminatory policy and seeks students of all races creeds nationalities and ethnic backgrounds the year5 advertisement takes up two column widths of the newspaper and states in small bold text that taxpayer has a nondiscriminatory policy and seeks students of all races creeds nationalities and ethnic backgrounds the year6 article states that taxpayer admits students of any national or ethnic origin race or color the year7 mock-up states that taxpayer has a nondiscriminatory policy and seeks students of all races creeds nationalities and ethnic backgrounds the year8 mock up states taxpayer seeks students of all races creeds nationalities and economic backgrounds the school adheres to a policy nondiscrimination in its admission policies academic athletic and extracurricular programs the undated advertisement contains larger text and has identical language to the year8 mock-up law sec_501 of the internal_revenue_code code provides that corporations will be exempted from tax if they are organized and operated exclusively for educational_purposes and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the treasury regulations regulations provides in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section an organization fails to meet either the organizational_test or the operational_test it is not exempt if revrul_71_447 1971_2_cb_230 provides that a private school that does not have a racially_nondiscriminatory_policy_as_to_students does not qualify for exemption from federal_income_tax under sec_501 of the code it defines a racially nondiscriminatory policy as meaning that the school admits the students of any race to all the rights privileges programs and activities generally accorded or made available to students at that school and that the school does not discriminate on the basis of race in administration of its educational policies admissions policies scholarship and loan programs and athletic and other school administered programs revproc_75_50 1975_2_cb_587 provides guidelines and recordkeeping requirements for private_schools under the rev_proc schools must have racially nondiscriminatory policies as to students section dollar_figure provides that a school must show affirmatively both that it has adopted a racially_nondiscriminatory_policy_as_to_students that is made known to the general_public and that since the adoption of that policy the school has operated in accordance therewith sec_4 c provides in part that whether a particular school follows a racially nondiscriminatory policy will be determined on the basis of the facts and circumstances of each case additionally the rev_proc states that schools should advertise at least annually notices of their racial nondiscrimination policy these advertisements must appear in a section of the newspaper likely to be read by prospective students and their families must occupy at least three column inches must be captioned in at least point bold face type as a notice of nondiscriminatory policy as to students and its text must be printed in at least point type the rev_proc states that the following notice is acceptable notice of nondiscriminatory policy as to students the m school admits students of any race color national and ethnic origin to all the rights privileges programs and activities generally accorded or made available to students at the school it does not discriminate on the basis of race color national and ethnic origin in administration of its educational policies admissions policies scholarship and loan programs and athletic and other school-administered programs in 461_us_574 the supreme court found that petitioner a nonprofit private school that prescribes and enforces racially discriminatory admissions standards on the basis of religious doctrine did not qualify as a tax-exempt_organization under sec_501 of the code the court held that racially discriminatory private_schools violate a fundamental public policy and cannot be viewed as conferring a public benefit within the meaning of common_law standards of charity and congressional intent underlying sec_501 in 478_fsupp_107 d d c the court held that a private school administering a racially discriminatory admissions policy is excluded from tax-exempt status under sec_501 of the code the court further held that the organization had failed to meet is burden of establishing its entitlement to exemption under sec_501 because the record was devoid of evidence that the organization was administering a nondiscriminatory admissions policy the court also stated that the inference that the plaintiff administered a racially discriminatory policy may be drawn from the circumstances surrounding the school’s establishment in 382_fsupp_921 n d miss the court determined that a prima facie case of racial discrimination arises from proof a that the school’s existence began close upon the heels of the massive desegregation of public schools within its locale and b that no blacks are or have been in attendance as students and none is or has ever been employed as teacher or administrator at the private school in 425_fsupp_528 e d la the court in looking at west end academy provided that the enrollment of one black student is not enough to rebut an inference of discrimination this was particularly true because the school did not have any black teachers or staff members and did not have a recruitment policy to enroll black students or employ black teachers in 94_tc_284 the tax_court held that a private school failed to show that it operated in good_faith in accordance with a nondiscriminatory policy toward black students the school which was formed at the time of desegregation of the public schools had never enrolled a black student or employed a black teacher the court also stated that after an inference of racial discrimination has taken hold an organization must prove with clear_and_convincing evidence that it is operated in a nondiscriminatory manner analysis in order to be recognized as exempt from taxation an organization must be both organized and operated exclusively for exempt purposes sec_501 sec_1_501_c_3_-1 an organization that is not operated in a nondiscriminatory manner is not operated exclusively for exempt purposes see 461_us_574 racially discriminatory private_schools violate a fundamental public policy and cannot be viewed as conferring a public benefit within the meaning of common_law standards of charity and congressional intent underlying sec_501 478_fsupp_107 d d c revrul_71_447 1971_2_cb_230 a private school which does not have a racially_nondiscriminatory_policy_as_to_students does not qualify for exemption from federal_income_tax under sec_501 of the code because you have not demonstrated that you are operated in a racially nondiscriminatory manner you are not operated exclusively for exempt purposes and do not qualify for exemption from taxation private_schools must have a racially nondiscriminatory policy and they must publish annually a statement of racial nondiscrimination in order to receive and maintain tax exempt status see revrul_71_447 1971_2_cb_230 revproc_75_50 1975_2_cb_587 while you adopted a racially nondiscriminatory policy in the mid-1980’s you have not demonstrated that you publish your nondiscriminatory policy on an annual basis a number of years have passed since you adopted your racial nondiscriminatory policy yet you only provided a handful of advertisements to demonstrate that you meet the publishing requirements in addition to the annual publishing requirement revproc_75_50 also requires that newspaper advertisements made during the school’s registration period must occupy at least three column inches must be captioned in at least points bold face type font and the text of the policy must be at least point type your advertisements do not meet these requirements they do not satisfy the type face and font size requirements most do not satisfy the column width size and none satisfy the captioning and language requirements as such you have failed to comply with the requirement that you publish your statement of racial nondiscrimination however even if you had met all of the requirements for publishing your nondiscriminatory policy this alone is not sufficient to demonstrate that you are operated in a racially nondiscriminatory manner 94_tc_284 mjere adoption and publication of a policy of racial nondiscrimination is insufficient for such a school to demonstrate that it is operating in a bona_fide nondiscriminatory manner in accordance with rev_proc generally an organization must demonstrate by a preponderance_of_the_evidence that it is operated in a nondiscriminatory manner calhoun academy t c pincite the tax_court in calhoun academy opines that an organization previously adjudicated as operating in a racially discriminatory manner must provide clear_and_convincing evidence that it is no longer operated in a racially discriminatory manner id pincite a clear_and_convincing standard’ applies on rebuttal only after an inference of racial discrimination has taken hold the ‘preponderance of the evidence’ standard in contrast begins with a clean evidentiary slate id a taxpayer faced with an unfavorable evidentiary inference at the outset plainly bears a heavier burden from that point forward however articulated than a taxpayer with no such unfavorable inference yet established given the determination in case you may face a heavier standard in demonstrating that you are operating your racially nondiscriminatory policy in good_faith however even under a preponderance_of_the_evidence standard you have still failed to demonstrate that you are operated in a non-discriminatory manner in calhoun academy the tax_court noted that the organization had never enrolled a black student despite a large black population in the organization’s county t c pincite unlike the school in calhoun academy you have enrolled some minority students specifically you hispanic student you also have enrolled white however have enrolling black students does not automatically demonstrate that you are operated ina racially nondiscriminatory manner see 425_fsupp_528 e d la you justify this low number of black and other minority students by stating that tuition is expensive and many applicants are not academically qualified white students enrolled despite a county population that is asian students and black students while you state in your application that financial issues prevent black and other minority students from attending your school you do not plan to offer scholarship programs or other tuition assistance you are hesitant to institute such a program because it would cause an undue burden to be placed on many families who struggle to send their own children to you if they were required to pay increased tuition to assist other families your statement of revenues and expenses you expect to spend around dollar_figuresum a year in corporate taxes the granting of exempt status would enable you to use that sum for the provision of almost scholarships a number calculated using the highest possible tuition rates for your high school students according to your financial statements you had over however according to in your fund balances at the end of your fiscal_year it is not clear why you believe that funds are not available for a tuition assistance program or why you believe that families of non-minority and non-black students would have to pay increased tuition amounts to support such a program there are currently a few black or other minority students attending your school though these students arrived there through pure happenstance and not through any efforts on your part you do not have an active recruitment program to encourage black or other minority students to apply for admission your unwillingness to provide scholarships to minority students or conduct any form of outreach to minority communities creates a strong inference that you do not wish to increase the enrollment of black and other minority students in your institution see 382_fsupp_921 n d miss schools may overcome an inference of discrimination by demonstrating proof of affirmative steps instituted by the school such steps include proof of recruitment programs aimed at securing black teachers or students financial aid programs and outreach efforts to the black community the second reason you listed for why students are not attending your school is academic performance you state that you are a college preparatory institution and that many applicants are not qualified academically however according to your student handbook you have three different high school tracks that result in a diploma they are the college preparatory academic the college preparatory general diploma and the basic general diploma it is not clear why you would offer a basic general diploma when you claim that you are only a college preparatory institute even if academic qualifications provided some insight into student enrollment figures for your middle and high school programs it does not explain the enrollment figures for your pre- kindergarten kindergarten and early elementary_school classes for example in your pre- kindergarten classes the only requirements are that the child be of a certain age and be toilet- trained enrolled in your pre-kindergarten classes similarly the academic requirements for your elementary_school particularly at the lower grades do not explain why there were no black students enrolled in your elementary_school during the last school year your justification fails to explain why you do not have any black or minority students in calhoun academy the tax_court noted that the organization had never employed a black teacher or staff member t c pincite minority faculty members and have not employed any since your inception admittedly you have previously employed two hispanic teachers and two other minority teachers but the hiring of a few minority teachers implies nothing about your policy toward blacks calhoun academy t c pincite you do not make any effort to recruit black or other minority individuals for faculty or staff positions as such you have not demonstrated that you are similarly you do not employ any black or other operating in a nondiscriminatory manner see 425_fsupp_528 e d la when a school did not have any black teachers or staff members and did not have a recruitment policy to enroll or employ black students or teachers the enrollment of one black student did not rebut the inference of discrimination while you have attributed the lack of minority faculty and staff to the salary you offer and a lack of benefits these factors do not explain why you still hired non minority staffers and why there is teachers many of whom worked for you since your founding during the time of desegregation little turnover of existing conclusion based on the information provided in your form_1023 and supporting documentation we conclude that you are not operated exclusively for purposes described in sec_501 of the internal_revenue_code accordingly you do not qualify for exemption as an organization described in sec_501 of the internal_revenue_code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the internal_revenue_code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
